Citation Nr: 1116709	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  09-11 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for  service connection for a nose and throat disorder.  

2.  Entitlement to service connection for a bilateral leg disorder.  

3.  Whether new and material evidence has been presented to reopen a claim for  service connection for left foot and left ankle tenosynovitis.  

4.  Entitlement to service connection for degenerative disc disease with central canal stenosis.  

5.  Entitlement to a compensable disability evaluation for the Veteran's left vocal cord squamous cell carcinoma excision residuals for the period on and after January 1, 2008.  

6.  Entitlement to Department of Veterans Affairs improved pension benefits.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from February 1966 to January 1968.  The Veteran served in the Republic of Vietnam.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Hartford, Connecticut, Regional Office which denied both service connection for left vocal cord squamous carcinoma excision residuals, a nose and throat disorder, a bilateral leg disorder, left foot and left ankle tenosynovitis, posttraumatic stress disorder (PTSD), hypertension, and Department of Veterans Affairs (VA) improved pension benefits.  In September 2008, the Veteran submitted a notice of disagreement (NOD).  In November 2008, the Regional Office granted service connection for left vocal cord squamous carcinoma excision residuals and assigned a 100 percent schedular evaluation for the period from June 7, 2007, to December 31, 2007; and a noncompensable evaluation for the period on and after January 1, 2008, for that disability.  In November 2008, the Regional Office issued a statement of the case (SOC) to the Veteran and his accredited representative which addressed the issues of concerning the bilateral leg disorder, left foot and ankle tenosynovitis, PTSD, and hypertension and entitlement to VA improved pension benefits.  In December 2008, the Veteran submitted a NOD with the noncompensable evaluation assigned for his left vocal cord squamous carcinoma excision residuals for the period on and after January 1, 2008.  In March 2009, the Veteran submitted an Appeal to the Board (VA Form 9) from the denial of service connection for a bilateral leg disorder, left foot and ankle tenosynovitis, PTSD, and hypertension and VA improved pension benefits.  

In March 2009, the Regional Office denied service connection for degenerative disc disease with central canal stenosis and a total rating for compensation purposes based on individual unemployability.  In August 2009, the Veteran submitted a NOD.  In April 2010, the Regional Office established service connection for PTSD, assigned a 70 percent evaluation for that disability; granted service connection for hypertension; assigned a noncompensable evaluation for that disability; granted a total rating for compensation purposes based on individual unemployability.  In April 2010, the Regional Office issued a SOC to the Veteran and his accredited representative which addressed the issue of service connection for degenerative disc disease with central canal stenosis.  In May 2010, the Veteran submitted an Appeal to the Board (VA Form 9) from the denial of service connection for degenerative disc disease with central canal stenosis.  

In April 2010, the Veteran informed the VA that he had moved to Florida.  The Veteran's claims files were subsequently transferred to the St. Petersburg, Florida, Regional Office (RO).  In a May 2010 written statement, the Veteran informed the RO that he was "satisfied" the April 2010 rating decision.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  


FINDINGS OF FACT

1.  An April 2011 written statement from the Veteran expressly withdrew his 

 appeal from the determination that new and material evidence had not been presented to reopen a claim for service connection for a nose and throat disorder.  

2.  An April 2011 written statement from the Veteran expressly withdrew his substantive appeal from the denial of service connection for a bilateral leg disorder.  

3.  An April 2011 written statement from the Veteran expressly withdrew his substantive appeal from the determination that new and material evidence had not been presented to reopen a claim of service connection for left foot and left ankle tenosynovitis.  

4.  An April 2011 written statement from the Veteran expressly withdrew his substantive appeal from the denial of service connection for degenerative disc disease with central canal stenosis.  

5.  An April 2011 written statement from the Veteran expressly withdrew his substantive appeal from the denial of a compensable evaluation for his left vocal cord squamous cell carcinoma excision residuals for the period on and after January 1, 2008.  

6.  An April 2011 written statement from the Veteran expressly withdrew his substantive appeal from the denial of VA improved pension benefits.  


CONCLUSIONS OF LAW

1.  The appeal from the determination that new and material evidence had not been presented to reopen a claim for service connection for a nose and throat disorder has been withdrawn and no allegation of error of fact or law remains.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2010).  

2.  The issue of entitlement to service connection for a bilateral leg disorder has been withdrawn and no allegation of error of fact or law remains.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2010).  

3.  The appeal as to the determination that new and material evidence had not been presented to reopen a claim service connection for left foot and left ankle tenosynovitis has been withdrawn and no allegation of error of fact or law remains.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2010).  

4.  The issue of entitlement to service connection for service connection for degenerative disc disease with central canal stenosis has been withdrawn and no allegation of error of fact or law remains.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2010).  

5.  The issue of entitlement to a compensable evaluation for the Veteran's left vocal cord squamous cell carcinoma excision residuals for the period on and after January 1, 2008 has been withdrawn and no allegation of error of fact or law remains.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2010).  

6.  The issue of entitlement to VA improved pension benefits has been withdrawn and no allegation of error of fact or law remains.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an April 2011 written statement, the Veteran stated that "I hereby withdraw my appeal on all issues as I am satisfied with my current rating."  In April 2011, the accredited representative submitted a Motion to Withdraw Appeal in which he conveyed that the Veteran "moves the Board to withdraw his appeal."  A veteran or his accredited representative may withdraw the Veteran's notice of disagreement and, if filed, substantive appeal in writing at any time prior to the Board's promulgation of a decision.  38 C.F.R. § 20.204 (2010).  The Board finds that the April 2011 written statement from the Veteran and the accredited representative's April 2011 Motion to Withdraw Appeal effectively withdrew the Veteran's appeal from the determinations concerning claims for a nose and throat disorder, a bilateral leg disorder, left foot and left ankle tenosynovitis, and degenerative disc disease with central canal stenosis; a compensable evaluation for the Veteran's left vocal cord squamous cell carcinoma excision residuals for the period on and after January 1, 2008; and VA improved pension benefits.  Therefore, the Board concludes that no allegation of fact or law remains.  In the absence of such assertions, the appeal should be dismissed.  38 U.S.C.A. § 7105 (West 2002).  


ORDER

The appeal is dismissed.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


